DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 3, 9, and 15 have been cancelled.
Claims 19-27 have been added.

Terminal Disclaimer
2.	The terminal disclaimer filed on 08/04/2016 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending Application 12/879731 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Therefore, the nonstatutory double patenting rejection has been withdrawn.
Response to Arguments

3.	Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.
 Applicant argues that Baker, Choi, and Seo, whether considered separately or in combination, do not teach or suggest “transmitting first downlink control information (DCI) on a control channel during a first subframe, wherein the first DCI comprises a DCI message format with bits indicating one or more second subframes during which
data is to be transmitted on an uplink data channel, the bits having a first value indicating the data is to be transmitted in one of the one or more second subframes and the bits having a second value indicating the data is to be transmitted in a different one of the one or more second subframes”.
Applicant argues that the DCI format 0 of Choi does not have any bits indicating the subframe in which th PUSCH is to be transmitted.
Applicant argues that Seo does not remedy the deficiencies noted in Baker and Choi
above. Seo teaches that a DCI format 0 message is used for scheduling of PUSCH (see Seo, para. [0049]). Seo also teaches that a new field that may carry scheduling information "may be added to a field of a PDCCH," and that the scheduling information may indicate a subframe for uplink transmission (see Seo, paras. [0101]-[0106]). However, Seo does not teach including the new field in a DCI message format. Instead, as described above, Seo teaches adding a new field to a field of a PDCCH. 
Examiner respectfully disagrees. Starting with Seo, Applicant seems to agree that Seo new field in PDCCH teaches the above limitation, however, the new filed is not in DCI. Examiner believes that DCI and PDCCH are interchangeable used. Therefore, Seo teaches the argued limitation. In addition Choi teaches DCI format 0 for the purpose of PUSCH scheduling uses bits 19…27 bits (see paragraph 24 “PDCCH with DCI format 0 is used for the scheduling resources for the PUSCH, paragraph 25 table 1, paragraph 27 “At Subframe #i+1, base station 202 transmits over PDCCH 210 with DCI format 0 to MCD 204 indicating to MCD 204 to adjust PUSCH 214 transmission scheduled for subframe #i+5.”, and Fig. 2 PDCCH is transmitted in subframes #i , #i+1 which signals or indicates, and subframe #i+4 and #i+5 for transmitting uplink data in PUSCH”).
In addition, Baker teaches (see page 1 paragraph 3 “In LTE, downlink data can be transmitted on PDSCHs wherein the time resources (subframes) on which downlink data will be transmitted is signaled or indicated by PDCCH- Physical Downlink Control Channel (DCI)”, page 4  last paragraph and first line of first paragraph of page 5 “data slots 312 of second subframes 316 are singled by the PDCCH (DCI) of subframe 315 that is PDCCH which is transmitted in the first subframe allocated downlink data transmission resources in the second subframes)”, page 2 second paragraph “primary station signaling (configuration information) to the secondary station by means a signaling message (configuration information)  that a data message to be received”, Fig. 3, pages 4-5 paragraphs 1, 5, and page 5 line 1 “transmitting control information on a control channel PDCCH during a first subframe 315 to allocate resources  (to allocate a data slot 312) for a downlink data channel PDSCH 310 to be transmitted during at least a second subframe 316 and third  subframe (page 5 third paragraph “the control information allocated subframe is different from allocated downlink data subframe by 2, 3, ...N subframes” therefore the primary station can be configured to transmit control information on a control channel during a first subframe to allocate resources in a second subframe and in a third subframe for a downlink data channel to be transmitted during at least the second and third subframes).


Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 5, 7-8, 11, 13-14, 17, 19-20, 22 and 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al. (WO 2009/040748 A2) in view of Choi et al. (US 2010/0195586 A1) further in view of Seo et al. (US 2011/0223927 A1).
For claims 1, 7, 13, 19, and 24-27 Baker teaches a method for wireless communications (see Fig 2 "microprocessor (µP) and inherent memory", abstract “a method of transmitting data (a method for wireless communications) from a primary station (base station) to a secondary station (mobile station)”, page 1, and Fig. 1 “in LTE, transmitting control information on a control channel (PDCCH) signaling (indicating), by a signaling message on a control channel to a secondary station that allocated resources (time-frequency resources 12) contain a data transmission to be sent on control data (PDSCH)”), comprising:
transmitting first downlink control information (DCI) on a control channel during a first subframe, wherein the first DCI comprises a DCI message format with bits indicating one or more second subframes during which data is to be transmitted on an uplink (UL) data channel, the bits having a first value indicating the data is to be transmitted in one of the one or more second subframes and the bits having a second value indicating the data is to be transmitted in a different one of the one or more second subframes (see page 1 paragraph 3 “In LTE, downlink data can be transmitted on PDSCHs wherein the time resources (subframes) on which downlink data will be transmitted is signaled or indicated by PDCCH- Physical Downlink Control Channel (DCI)”, page 4  last paragraph and first line of first paragraph of page 5 “data slots 312 of second subframes 316 are singled by the PDCCH (DCI) of subframe 315 that is PDCCH which is transmitted in the first subframe allocated downlink data transmission resources in the second subframes)”, page 2 second paragraph “primary station signaling (configuration information) to the secondary station by means a signaling message (configuration information)  that a data message to be received”, Fig. 3, pages 4-5 paragraphs 1, 5, and page 5 line 1 “transmitting control information on a control channel PDCCH during a first subframe 315 to allocate resources  (to allocate a data slot 312) for a downlink data channel PDSCH 310 to be transmitted during at least a second subframe 316 and third  subframe (page 5 third paragraph “the control information allocated subframe is different from allocated downlink data subframe by 2, 3, ...N subframes” therefore the primary station can be configured to transmit control information on a control channel during a first subframe to allocate resources in a second subframe and in a third subframe for a downlink data channel to be transmitted during at least the second and third subframes); and   
 receiving the data on the uplink data channel during the one or more second subframes (see page 3 paragraph 3 lines 9-10 “control channel via a frequency carrier”, page 1 “In UMTS Long Term Evolution (LTE), the data on the downlink data can be transmitted on the PDSCHs, illustrated in Fig.1”, pages 5-6: last paragraph of page 5 and first line page 6 "transmitting the data on the downlink data channel during the second subframe and transmitting the data on the downlink data channel during the third subframe (page 5 second paragraph “the allocated data slot could be transmitted 2, 3…N subframes after the signaling”)- therefore the primary station can be configured to transmit the data on the downlink data channel during the second subframe and to transmit the data on the downlink data channel during the third subframe).
Baker does not explicitly teach an uplink (UL) data channel, the bits having a first value indicating the data is to be transmitted in one of the one or more second subframes and the bits having a second value indicating the data is to be transmitted in a different one of the one or more second subframes;
However, Choi teaches DCI format 0 for the purpose of PUSCH scheduling uses bits 19…27 bits (see paragraph 24 “PDCCH with DCI format 0 is used for the scheduling resources for the PUSCH, paragraph 25 table 1, paragraph 27 “base station transmit DCI format 0 in subframe #1+1 indicating subframe #i+5 for transmitting PUSCH”, and Fig. 2 PDCCH is transmitted in subframes #i , #i+1 which signals or indicates, and subframe #i+4 and #i+5 for transmitting uplink data in PUSCH”).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the teachings of Choi in the data transmission system of Baker to configure a primary station to transmit control information on the control channel (PDCCH) to notify the secondary station in which allocated resource to transmit data in uplink channel (PUSCH) to primary station. 
The motivation for this combination is to secondary station do not need to monitor the data resource allocation in every subframe and hence reducing secondary station energy consumption.
	Baker and Choi does not explicitly teach DCI format 0 is associated with uplink sub-frame.
	However, Seo teaches control information transmitted through the PDCCH is referred to as downlink control information (DCI). The DCI indicates uplink resource allocation, downlink resource allocation information (see paragraph 48). In addition, Seo teaches a DCI format 0 represents resource allocation information for uplink transmission, and  is used for the scheduling of the PUSCH (see paragraph 49 and Table 1”). In addition, Seo teaches the scheduling information may indicate the transmission time by specifying a subframe according to the scheduling information included in the scheduling field, the UE or the RS transmits uplink data at a designated transmission time (see paragraph 94). In addition, Seo teaches a field value of the scheduling field may be a value indicating the scheduling information value indicating the scheduling information. Uplink transmission of the UE or the RS is performed in a subframe designated by the field value. Alternatively, a time interval between a transmission time of the scheduling message and a transmission time of the uplink data is decreased or increased according to the field value (see Seo: paragraph 95). In addition, Seo teaches for example, if not only a scheduling message for a
subframe n+4 1125 (second subframe)  but also a scheduling message for a subframe 11+5 1126 (another second subframe) can be delivered in a subframe n 1101 (first subframe) which is blanked for downlink transmission, the RS can obtain a necessary amount of uplink scheduling information from the BS by terminating transmission from the RS to the UE only in a subframe n 1111. If a partial blank mechanism is used in the embodiment of the present invention, the scheduling message delivered from the BS to the RS may be transmitted together with data delivered by the BS to the RS by being included in a data region of the subframe n 1101 (see paragraph 100).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the teachings of Seo in the data transmission system of Choi and  Baker to configure a primary station to transmit control information on the control channel (PDCCH) to notify the secondary station in which allocated resource to transmit data in the uplink channel (PUSSCH) to primary station or to receive at UE PDSCH in a subframe indicated by the DCI depending on the DCI format being used. 
The motivation for this combination is adjust the transmission time (sub-frame) of the uplink data by configuring the scheduling field value to schedule uplink subframes (see Seo: paragraph 95).

          For claims 2, 8, 14, and 20 Baker in view of Choi further in view of Seo teaches the method, further comprising:
re-transmitting the first DCI on another control channel during the one or more second subframe, wherein the first subframe and the one or more second subframe do not overlap in time (see Baker: page 3 paragraph 3 lines 9-10 “control channel via a frequency carrier” and Fig. 3 “first and second subframes don’t overlap and re-transmitting the control information (PDCCH 311)” and as discussed in claim 1).

For claims 5, 11, 17, and 22 Baker in view of Choi further in view of Seo teaches the method, further comprising:
transmitting second DCI on another control channel during a third subframe to indicate uplink resources allocated for an uplink transmission during a fourth subframe (see Baker: page 3 paragraph 3 lines 9-10 “control channel via a frequency carrier” and this limitation claims the same scope of claim 1 with exception of changing the method of downlink resource allocation to the method of uplink resource allocation. However, R1 teaches UL control signaling (see 4. UPLINK CONTROL SIGNALLING “depending on the allocation strategy, different alternatives of DL signaling can be used to inform the LTE –A UE which resources to use for PUCCH”, Choi: Fig. 2 “wherein PDCCH is transmitted in subframe #i and subframe #i+1 whereas the uplink data is transmitted in subframe #i+4 and subframe #i+5” and as discussed in claim 1).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the teachings of Choi in the data transmission of Baker to allocate PDCCH in a first subframe that provides resource allocation information for uplink data channel PUSCH to be transmitted from frame subframes different from first subframe.
The motivation for this combination is to secondary station do not need to monitor the data resource allocation in every subframe and hence reducing secondary station energy consumption.

5.	Claims 4, 10, 16, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker in view of Choi further in view of Seo further in view of Nory et al. (US 2010/0232373 A1).

          For claims 4, 10, 16, and 21 Baker in view of Choi further in view of Cai does not teach 
scrambling the control channel using a radio network temporary identifier (RNTI).
However, Nory teaches scrambling the control channel using a radio network temporary identifier (RNTI) (see paragraph 18). 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the Nory’s teachings in the combined teachings of Cai, Choi, and  Baker’s invention to reduce the number of distinct PDCCH message sizes (Nory: paragraph 29). 

6.	Claims 6, 12, 18, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker in view of Choi further in view of Seo further in view of Kim et al. (US 2010/0254268 A1).

          For claims 6, 12, 18, and 23 Baker in view of Choi further in view of Cai does not explicitly teach the method, wherein the control channel further comprises a first control channel and a second control channel, wherein the first control channel comprises an indication of a number of symbols utilized for the first DCI on the second control channel.
However, Kim teaches , wherein the control channel further comprises a first control channel (PCFICH) and a second control channel (PDCCH), wherein the first control channel (PCFICH) comprises an indication of a number of symbols utilized for control information on the second control channel (PDCCH)(see paragraphs 48 and 50).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the teachings of Kim with combined teachings of Cai, Choi, and Baker to determine the number of symbols being used in the PDCCH in order to determine system resource availability and to optimize system resource utilization.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lim (US 2003/0125025 A1) teaches transmitting data on a second subframe and a third subframe (see claims 5, 15, and 20); Cai et al. (US 8,848,623 B2); and Noh et al. (US 9,680,613 B2) (see claim 1 “DCI indicates a subframe in which PUSCH is transmitted”).

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415